ICJ_050_BarcelonaTraction1962_BEL_ESP_1968-05-24_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 24 MAI 1968

1968

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM y. SPAIN)

ORDER OF 24 MAY 1968
Mode officiel de citation:

Barcelona Trattion, Light and Power Company, Limited,
ordonnance du 24 mai 1968, C.I.J. Recueil 1968, p. 13.

Official citation:

Barcelona Traction, Light and Power Company, Limited,
Order of 24 May 1968, I.C.J. Reports 1968, p. 13.

 

Sales nmber 32.2

 

 

 
13

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1968
-1968 :
24 mai .
Rôle général 24 mai 1968
n° 50

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE

Présents: M. BUSTAMANTE Y RIivERO, Président; M. KORETSKY, Vice-
Président; sir Gerald FiTzMAURICE, MM. TANAKA, JESSUP,
MORELLI, PADILLA NERVO, GROS, AMMOUN, BENGZON, PETRÉN,
LACHS, ONYEAMA, Juges; M. AQUARONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et l’article 37 du Règlement de la
Cour,

Vu l'ordonnance du 15 septembre 1967 reportant au 31 mai 1968 la
date d’expiration du délai pour le dépôt de la duplique du Gouverne-
ment espagnol,

4
14 BARCELONA TRACTION (ORDONNANCE 24 V 68)

Rend l’ordonnance suivante:

Considérant que, par lettre du 10 mai 1968, l’agent du Gouvernement
espagnol a, pour les raisons par lui indiquées, demandé à la Cour de
reporter d’un mois la date d’expiration du délai pour le dépôt de la
duplique;

Considérant que le 10 mai 1968 copie certifiée conforme de ladite
lettre a été communiquée à l’agent du Gouvernement belge, qui a été
invité à faire connaître les vues de son gouvernement à cet égard;

Considérant que, par lettre du 17 mai 1968, l’agent du Gouvernement
belge a fait connaître que son gouvernement ne voyait pas d’objection à
l'égard de la demande de prorogation;

Constatant avec regret que les délais initialement fixés par la Cour
pour le dépôt des pièces de la procédure écrite n’ont pas été observés et
que cette procédure a été par là considérablement allongée,

LA COUR

Reporte néanmoins au ler juillet 1968 la date d'expiration du délai
fixé pour le dépôt de la duplique du Gouvernement espagnol.

Fait en français et en anglais, le texte français faisant foi, au palais de
la Paix, à La Haye, le vingt-quatre mai mil neuf cent soixante-huit, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement belge
et au Gouvernement espagnol.

Le Président,
(Signé) J, L. BUSTAMANTE R.

Le Greffier,
{Signé) S. AQUARONE.
